DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: relevant prior art found during the course of the search were:
Fish et al. (“Fish”) (US 2003/0154191 A1): disclosed a system for dynamically translating a logical data model into a corresponding physical data model where the logical data model can be changed using a GUI or API. The application framework enabled the developer to configure various application features and data management operations. (Fish, [Abstract])
Mack (“Mack”) (US 2014/0207731 A1)
Ivanova (“Ivanova”) (US 2006/0143223 A1): discloses the use of a common mapping metadata file that maps the persistent field of a persistent object to a database schema (Ivanova, [Abstract]).
Nayak et al. (“Nayak”) (US 2020/0356562 A1): disclosed visualizing connections between multiple data sets including equivalence and/or dependency relationships between data fields in two or more data assets, and uses that equivalence and/or dependency relationships to determine connections between the two or more data assets (Nayak, [0065]).
Patel et al. (“Patel”) (US 2018/0032434 A1): disclosed caching (i.e., similar to the claimed “in-memory database”) a schema of master data locally to one or more applications (Patel, [Abstract]). The system extracts master data, as well as the schema and/or metadata associated with the master data from the master database system by querying the master database system. The system may extract all of the master data and related schema for all master data records employed by one or more of the application systems (Patel, [0033]).

However, none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
15 March 2022